Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendments filed on 11/30/2021, in which claims 1-20 remain cancelled, claim 36 has been cancelled, claims 21-35, 37-40 are presented for the examination.


Allowable Subject Matter
Claims 27-31, 35, 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. 
Applicant asserts that AI-Wahabi alone or in combination with Bruckhaus does not describe all the limitations of claim 21 as amended.

Response:


Thus, examiner asserts that AI-Wahabi and in combination with Bruckhaus proactively migrate the active second compute node to a spare compute node state at a next checkpoint of the series of scheduled checkpoints along with all the limitations of claims 21, 32 and 37.


Double Patenting
Statutory double patenting

Rejections under statutory double patenting for claim 36 has been withdrawn in view of canceling the claim.

Non-statutory double patenting




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 23-26, 32-34, 37, 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Wahabi (US 2016/0034362) in view of Bruckhaus (US 2008/0126881).

As per claim 21, Al-wahabi discloses a spare first compute node to backup an active second compute node executing an application, at one of a series of scheduled checkpoints, the spare first compute node comprising: 
responsive to the determination and at a scheduled checkpoint, (([0028], wherein the checkpoints are periodically taken and saved in memory, [0081], “independent process N3 902 receives a checkpoint request, the checkpoint of N3 is performed without regard to other processes.”);
failure prediction logic to: 
proactively migrate the active second compute node to a spare compute node state at a next checkpoint of the series of scheduled checkpoints; (Fig. 1B, [0038], [0060], “A node failure situation for a particular node will typically be determined (e.g., predicted by the node's software agent--each node typically has its own service daemon "agent")/notified cooperatively (to designated participating nodes in the record table saved in each node that describes the structure of the computing environment)”, wherein the node failure situation determined is interpreted as proactively detecting failure and jobs been migrated to recovery node as shown in Fig. 1B, step 118, Fig. 1A, 104, where failure class dictionary is gathered periodically is interpreted as the state of jobs is gathered at periodically checkpoints as claimed);
Al-wahabi does not specifically discloses periodically determine when the active second compute node has reached a threshold likelihood of failure; migration logic to: migrate the spare first compute node to an active compute node state;

However, Bruckhaus discloses periodically determine when the active second compute node has reached a threshold likelihood of failure; migration logic to: migrate the spare first compute node to an active compute node state ([0055], “systems can alert an administrator when the probability of a failure exceeds a pre-determined threshold” failover is interpreted as migrating active node to spare compute node as claimed);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Bruckhaus’s method of using performance parameters to predict computer system failure into Al-Wahabi’s proactive failure recovery model because one of the ordinary skill in the art would have been motivated to proactive action should be taken to minimize the impact of, or eliminate, a failure of target system.


As per claim 23, Al-Wahabi discloses the spare compute node of claim 21, wherein the determination occurs independently of the scheduled checkpoint (Fig. 5, [0061]).

As per claim 24, 39, Al-Wahabi discloses the spare compute node of claim 23, wherein the determination occurring independently of the scheduled checkpoint comprises predicting the likelihood of failure at a different time than the scheduled checkpoint (Fig. 5, [0061]).
  

As per claim 25, Bruckhaus discloses the spare compute node of claim 21, wherein the determination of when the active second compute node reaches the threshold is based on software events regarding the active compute node ([0034], [0055]).

As per claim 26, Bruckhaus discloses the spare compute node of claim 25, wherein the software events comprise performance results of a software test periodically executed on the active compute nodes representatively revealing hardware problems of the active compute nodes ([0021]-[0022]).

As per claim 32, Al-Wahabi discloses a method comprising: 
while scheduled checkpoints are being taken of a cluster of active compute nodes distributively executing an application in parallel, periodically predicting independently of the scheduled checkpoints, by a processor, a likelihood of failure of each active computing node; and (Fig. 1a, a node failure prediction model 104, [0070], “a node failure prediction model is executed to evaluate a current machine state for each node in order to determine whether to perform a checkpoint of the node, migrate a job (process) from one node to another node, etc.”, [0038], “The predication of the particular node's failure is an important indicator allowing assessment of the risk of failure for some time in the near future and to take proactive steps to save a finer progression”, );

Al-wahabi does not specifically discloses responsive to the likelihood of failure of a given active compute node exceeding a threshold, proactively migrating, by the processor, the given active compute node to a spare compute node of the cluster at a next scheduled checkpoint of scheduled checkpoints;

However, Bruckhaus discloses responsive to the likelihood of failure of a given active compute node exceeding a threshold, proactively migrating, by the processor, the given active compute node to a spare compute node of the cluster at a next scheduled checkpoint of scheduled checkpoints ([0055], “systems can alert an administrator when the probability of a failure exceeds a pre-determined threshold, or can even implement an automatic failover to a backup system”, [0038], [0060], wherein the node failure situation determined is interpreted as proactively detecting failure and jobs been migrated to recovery node as shown in Fig. 1B, step 118, Fig. 1A, 104, where failure class dictionary is gathered periodically is interpreted as the state of jobs is gathered at periodically checkpoints as claimed);


Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Bruckhaus’s method of using performance parameters to predict computer system failure into Al-Wahabi’s proactive failure recovery model because one of the ordinary skill in the art would have been motivated to proactive action should be taken to minimize the impact of, or eliminate, a failure of target system.

As per claim 33, Al-wahabi discloses the method of claim 32, wherein predicting the likelihood of failure of each active computing node does not affect when the checkpoints are taken  ([0028], wherein the checkpoints are taken and saved periodically, interpreted as its independent from failure prediction as claimed).

As per claim 34, Bruckhaus discloses the method of claim 32, wherein the spare compute node is a first spare compute node of the cluster, and wherein the processor predicting the likelihood of failure of each active computing node and proactively migrating the given active compute node to the first spare compute node is a part of a second spare compute node of the cluster  ([0055], “systems can alert an administrator when the probability of a failure exceeds a pre-determined threshold, or can even implement an automatic failover to a backup system. For example, if four performance-parameter rules fail, and those performance-parameter rules in combination have shown a high probability of predicting a failure of target system 102, then it is likely that target system 102 will fail in the near future, and proactive action should be taken to minimize the impact of, or eliminate, a failure of target system 102“). 16 

As per claim 37, Al-wahabi discloses a non-transitory computer-readable data storage medium storing instructions executable by a processor to: predict a likelihood of failure, independent of a series of scheduled checkpoints, of an active compute node of a cluster executing an application in parallel ([0028], wherein the checkpoints are periodically taken and saved in memory, [0081], “independent process N3 902 receives a checkpoint request, the checkpoint of N3 is performed without regard to other processes.”); and 
Al-wahabi does not specifically discloses responsive to the likelihood of failure of the active compute node exceeding a threshold, Attorney Docket No. 90905249-6- Appl. No. 16/994,784proactively migrate the given active compute node to a first spare compute node of the cluster at a next checkpoint of the series of checkpoints;

However, Bruckhaus discloses responsive to the likelihood of failure of the active compute node exceeding a threshold, Attorney Docket No. 90905249-6- Appl. No. 16/994,784proactively migrate the given active compute node to a first spare compute node of the cluster at a next checkpoint of the series of checkpoints ([0055], “systems can alert an administrator when the probability of a failure exceeds a pre-determined threshold, or can even implement an automatic failover to a backup system” failover is interpreted as migrating active node to spare compute node as claimed);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Bruckhaus’s method of using performance parameters to predict computer system failure into Al-Wahabi’s proactive failure recovery model because one of the ordinary skill in the art would have been motivated to proactive action should be taken to minimize the impact of, or eliminate, a failure of target system.

As per claim 40, Bruckhaus discloses the non-transitory computer readable data storage medium of claim 37, wherein the prediction of the likelihood of failure of the active computing node is also based on a hardware event regarding the active compute node ([0034], [0055], memory failure is considered as a hardware event as claimed).


Claims 22 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Wahabi and Bruckhaus in further view of Harper et al. (US 6,978,398, referred herein after Harper).

As per claim 22, neither Al-Wahabi nor Bruckhaus discloses the spare compute node of claim 21, wherein the migration logic exits from the failure prediction logic prior to migrating the spare compute node to the active compute node;

However, Harper discloses the migration logic exits from the failure prediction logic prior to migrating the spare compute node to the active compute node (Col. 6, lines 53-67);
 
Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Bruckhaus’s method of using performance parameters to predict computer system failure into Al-Wahabi’s proactive failure recovery model because one of the ordinary skill in the art would have been motivated to reduce the outage time and disruption required to "fail-over" from the original (failing) machine to the backup machine.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Graham teaches a transparent high-availability solution utilizing virtualization technology is presented. A cluster environment and management thereof is implemented through an automated installation and setup procedure resulting in a cluster acting as a single system.

Singh teaches an architecture and method of operation of a server cluster is disclosed in which a virtual standby node is established for each active node of the server cluster.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMINI B PATEL/           Primary Examiner, Art Unit 2114